﻿

﻿

﻿

FIFTH LEASE AMENDMENT AGREEMENT

﻿

This FIFTH LEASE AMENDMENT AGREEMENT (this “Agreement”) is entered into as of
September  28 , 2017 (the “Effective Date”), by and between Peninsula Innovation
Partners, LLC, a Delaware limited liability company (“Landlord”) and Pacific
Biosciences of California, Inc., a Delaware corporation (“Tenant”).

﻿

RECITALS

﻿

A. WHEREAS, Landlord and Tenant are parties to the following leases (each, a
“Lease”, and collectively, the “Leases”):

﻿

(i) Lease dated as of December 10, 2009 and modified by that certain
Commencement Date Certificate dated by Tenant as August 24, 2010 and by Landlord
as of September 8, 2010, as amended by that certain Second Amendment to
Industrial Lease [sic] dated as of August 13, 2010, as further amended.by that
certain Third Amendment to Industrial Lease dated as of December 29, 2010, as
further amended by that certain Fourth Amendment to Lease dated as of March 30,
2015, as further amended by that certain Fifth Amendment to Lease dated as of
March 30, 2015, as further amended by that certain Lease Amendment Agreement
(the “Lease Amendment Agreement”) dated as of July 23, 2015, as further amended
by that certain Second Lease Amendment Agreement (the “Second Lease Amendment
Agreement”), as further amended by that certain Third Lease Amendment Agreement
(the “Third Lease Amendment Agreement”) dated as of January 27, 2017, and as
further amended by that certain Fourth Lease Amendment Agreement (the “Fourth
Lease Amendment Agreement”) dated as of May 31, 2017, pursuant to which Landlord
leases to Tenant certain premises (the “940 Hamilton Premises”) consisting of
approximately 29,371 square feet located at 940 Hamilton Avenue (formerly known
as 1394 Willow Road), Menlo Park, California for a tern that currently expires
on September 30, 2017;

﻿

(ii) Lease dated as of September 24, 2009, as amended by that certain First
Amendment to Lease Agreement dated as of May 19, 2010, as further amended by
that certain Second Amendment to Industrial Lease dated as of August 13, 2010,
as further amended by that certain Third Amendment to Industrial Lease dated as
of December 29, 2010, as further amended by that certain Fourth Amendment to
Lease dated as of March 30, 2015, as further amended by that certain Fifth
Amendment to Lease dated as of March 30, 2015, as further amended by the Lease
Amendment Agreement, as further amended by the Second Lease Amendment Agreement,
as further amended by the Third Lease Amendment Agreement, and as further
amended by the Fourth Lease Amendment Agreement, pursuant to which Landlord
leases to Tenant certain premises (the “960 Hamilton Premises”) consisting of
approximately 22,267 square feet located at 960 Hamilton Avenue (formerly known
as 1392 Willow Road), Menlo Park, California for a term that currently expires
on September 30, 2017; and

﻿

(iii) Lease dated as of December 15, 2010 and modified by that certain
Commencement Date Certificate dated by Tenant as of February 4, 2011 and by
Landlord as



1

 

--------------------------------------------------------------------------------

 

of March 16, 2011, as further amended by that certain First Amendment to Lease
dated as of March 30, 2015, as further amended by that certain Second Amendment
to Lease dated as of March 30, 2015, as further amended by the Lease Amendment
Agreement, as further amended by the Second Lease Amendment Agreement, as
further amended by the Third Lease Amendment Agreement, and as further amended
by the Fourth Lease Amendment Agreement, pursuant to which Landlord leases to
Tenant certain premises (the “1010 Hamilton Premises” and collectively with the
940 Hamilton Premises and the 960 Hamilton Premises, the “Premises”) consisting
of approximately 21,240 square feet located at 1010 Hamilton Avenue, Menlo Park,
California for a term that currently expires on September 30, 2017.

﻿

B. WHEREAS, in connection with the termination of the Leases, Landlord and
Tenant desire to set forth their agreement with respect to certain issues
related to Tenant's transition out of the Premises, and to modify the Leases on
the terms and conditions set forth below.

﻿

AGREEMENT

﻿

NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

﻿

1. Extension of Lease Term.

﻿

(a) 960 Hamilton Premises.  The Term of the Lease for the 960 Hamilton Premises
expires on September 30, 2017. Tenant has requested, and Landlord has agreed to
grant, an extension of the Term of the Lease for the 960 Hamilton Premises. The
Term of the Lease for the 960 Hamilton Premises is hereby extended to expire on
December 31, 2017. Clauses 1(c)(i)-(ii) of the Fourth Lease Amendment Agreement
are hereby deleted in their entirety and replaced with the following:

“(i) Tenant shall have surrendered the entirety of the 960 Hamilton Premises in
compliance with section 5 of the Lease Amendment Agreement on or before December
31, 2017, and (ii) Tenant shall not be in Default under any Lease as of the date
Tenant surrenders the entirety of the 960 Hamilton Premises (collectively, the
“960 Hamilton Early Payment Conditions”)”

﻿

(b) 1180 Hamilton Premises.  Landlord has granted Tenant a license to use a
portion of 1180 Hamilton Avenue, Menlo Park, California as the Storage Space (as
defined in the Second Lease Amendment Agreement) during the Storage Space Period
(as defined in the Second Lease Amendment Agreement). Provided that Tenant has
fully vacated the premises licensed to it by Landlord at 1190 Hamilton Avenue,
Menlo Park, California not later than September 30, 2017 (the “Vacation
Condition”), then the Storage Space Period shall be extended to expire on the
earliest to occur of (i) December 31, 2017, (ii) the date that Tenant informs
Landlord it no longer requires the Storage Space, and (iii) the date that all of
the Leases are terminated due to Tenant’s default. It is an express condition
precedent to the extension of the Storage Space Period that the Vacation
Condition shall have occurred.

﻿

2. Miscellaneous. Except as otherwise expressly provided herein, all defined
terms used in this Agreement shall have the same respective meanings as are
provided for such defined terms in the Leases. Insofar as the specific terms and
provisions of this Agreement purport to amend or modify or are in conflict with
the specific terms, provisions and exhibits of the Leases, the terms and
provisions of this Agreement shall govern and control; in all other respects,
the terms, provisions and exhibits of the Leases shall remain unmodified and in
full force and effect. Landlord and Tenant hereby agree that (a) this



2

 

--------------------------------------------------------------------------------

 

Agreement is incorporated into and made a part of each Lease, (b) any and all
references to the Leases hereinafter shall include this Agreement and (c) the
Leases and all terms, conditions and provisions of the Leases are in full force
and effect as of the date hereof, except as expressly modified and amended
hereinabove. If either Landlord or Tenant brings an action or proceeding to
enforce the terns hereof or declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding shall be entitled to reasonable
attorneys' fees. The term “Prevailing Party” shall include, without limitation,
a party who substantially obtains or defeats the relief sought. Time is of the
essence with respect to each and every time period described in this Agreement.

﻿

[Signatures appear on following page]

﻿

﻿

﻿

﻿

﻿

﻿

 

3

 

--------------------------------------------------------------------------------

 

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

﻿

TENANT:

﻿

PACIFIC BIOSCIENCES OF
CALIFORNIA, INC.,

a Delaware corporation

﻿

﻿

 

By:

/s/ Ben Gong

Name:

Ben Gong

Its:

VP Finance

﻿

﻿

﻿

LANDLORD:

﻿

PENNINSULA INNOVATION
PARTNERS, LLC

a Delaware limited liability company

﻿

﻿

 

By:

/s/ Fergus O’Shea

Name:

Fergus O’Shea

Its:

Director

﻿

﻿

﻿

﻿



4

 

--------------------------------------------------------------------------------